 
 
IV 
108th CONGRESS
2d Session
H. RES. 604 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Schiff (for himself, Mr. Boehlert, Mr. Van Hollen, Mr. Culberson, Ms. Jackson-Lee of Texas, Mr. Grijalva, Mr. Evans, Mr. Cardoza, Ms. Lee, Mr. English, Mr. Markey, Mr. DeFazio, Mr. Sherman, Mr. Smith of Michigan, Mr. Farr, Mr. Hall, Mr. Holt, Mrs. Tauscher, Mr. Boucher, Mr. Allen, Mr. Crowley, Mr. McDermott, Ms. Lofgren, Mr. Boswell, Mr. Hinojosa, Mr. Hastings of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Filner, Mr. Kind, Mr. Kennedy of Rhode Island, Mr. Udall of New Mexico, Ms. Woolsey, Mr. Brady of Pennsylvania, Mr. Abercrombie, Ms. Hart, Mr. McNulty, and Mr. Serrano) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Establishing the Congressional Science Competition for conducting academic competitions in the sciences among high school students in Congressional districts, and for other purposes. 
 
 
1.Short TitleThis resolution may be cited as the Congressional Science Competition Resolution of 2004. 
2.FindingsCongress finds as follows: 
(1)Congress is increasingly involved in public policy issues of a scientific and technical nature, and recognizes the need to develop national expertise in the areas of science and engineering. 
(2)Global competition and rapid advances in science and technology require a national workforce that is increasingly more scientifically and technically proficient. 
(3)Enrollment of United States students in graduate science and engineering programs has not kept pace with foreign student enrollment in these programs. 
(4)Pre-college science and mathematics education is an important factor affecting the Nation’s scientific literacy and scientific awareness, as well as the future supply of United States scientific and technological personnel. 
(5)Indicators of the performance of United States students in pre-college science and math education indicate a need for improvement, including the need to increase student interest in science. 
(6)Sanctioning a high school science competition would be an effective way for Congress to demonstrate leadership in promoting scientific education as a national priority, to show support for the process of scientific inquiry, and to foster enthusiasm for scientific education. 
3.Congressional Science Competition 
(a)EstablishmentThere is hereby established the Congressional Science Competition (hereafter referred to as the Competition), under which an academic competition in the sciences shall be held each year among high school students in each Congressional district. 
(b)RegulationsThe Competition shall be carried out in accordance with such regulations as may be prescribed by the Committee on House Administration, including regulations to ensure that the competition may be administered on an academic year basis, except that each year the Competition shall be based on a topic or theme which reflects a scientific issue of importance to Congress and which is designated by the Committee on Science not later than September 15 of the year involved. 
(c)Use of Official Funds and Franking PermittedAny amounts expended by the office of a Member of the House of Representatives in conducting the Competition during a Congress, including amounts expended for mailings, shall be considered amounts expended in support of the Member’s official and representational duties during the Congress. 
(d)Assistance of Other Persons PermittedFor purposes of conducting the Competition, a Member may work with and receive financial support from persons who are not affiliated with the House of Representatives, including institutions of higher education, private nonprofit organizations, or other business associations. 
(e)Member DefinedIn this resolution, the term Member includes a Delegate or Resident Commissioner to the Congress.  
 
